The opinion of the court was delivered by
Isham, J.
The only question in this case arises, whether the award upon which this action is brought, was made and published before the submission was revoked by the defendants. The award was made on the 26th of August, 1853, and the plaintiffs’ attorney was on that day notified of its contents. In the statement that the *447award was made on that day, we are to understand that it was made in conformity to the submission; that it was in writing, and under their hands and seals. The fact that it was so made is admitted in the pleadings, which have been treated as part of the case. It is necessary that the award should have been published also, in order to render the submission irrevocable, and the award binding on the parties. What act amounts to a publication of an award depends upon the stipulation of the parties as contained in their submission. In Caldwell on Arbit. 51, 195, the rule is given that if no provision is made, in the submission, that the award shall be published, the arbitrators are not obliged to notify the parties that the award is ready. In declaring upon such an award it is not necessary to aver such notice, or prove it on trial, for the means of knowledge are as much within the power of one party, as of the other. The same rule is sustained in 2 Saund. 62, (4) and cases cited. If the submission provides that the award shall be made, and ready to be delivered by a given day, it is sufficient if it be made and ready for delivery, though no notice is given to the parties, for no such provision is contained in the submission. The case of Brown v. Vawser, 4 East. 584, is a case of that character. The award is made and published when the terms of the submission are complied with. Hunt v. Wilson, 6 N. H. 37. Rixford v. Nye, 20 Vt. 133. The bond of submission, in this case, binds the parties to perform the award which the arbitrators “ shall make and publish of or in the premises in writing, under their hands and séals,” &c. There is no provision that it shall be published to both of the parties. If the award is made in writing, under the hands and seals of the arbitrators, ready to be délivered, and the party in whose favor the award is made, and who is entitled to it, is notified that it is so made, and of the contents of it, it must be regarded as made and published agreeable to the terms of their contract. Having the award made in writing, under seal, and ready for delivery, and notifying the party entitled to it of its contents, is all the publication in writing which the nature of the case admits of. 4 Phil. Ev. 81. All these facts, the case finds, did exist in the case, before the revocation was made. The defendants, it is true, had not been informed of the award, when their revocation was handed to the arbitrators, neither does their contract of submission make *448that necessary. It is published when the award is made known, and it is published in writing when the award is in writing, and the contents of that writing made known tó the party entitled to it. It is all that is required by the submission.
The judgment of the county court is affirmed.